 1 Marc J. Randazza (AZ Bar No. 27861)
   RANDAZZA LEGAL GROUP, PLLC
 2 2764 Lake Sahara Drive, Suite 109

 3 Las Vegas, NV 89117
   Telephone: (702) 420-2001
 4 Email: ecf@randazza.com

 5 Attorneys for Plaintiffs-Creditor,
   Hugh Casiano
 6
                         UNITED STATES BANKRUPTCY COURT
 7
                                DISTRICT OF ARIZONA
 8

 9 In re:                                 In Proceedings Under Chapter 7

10 ANTHONY R. MARTINEZ and
   CANDACE M. MARTINEZ,                   Bankruptcy Case No. 2:20-bk-01582-
11
                                          DPC
                 Debtors.
12

13

14
     HUGH CASIANO,
15
                      Plaintiff,          Adv. Case No. 2:20-ap-00105-DPC
16
            v.
17
   CANDACE MARTINEZ,                      JOINT PROPOSED SCHEDULING PLAN
18 a/k/a Candace Silva-Samante,           UNDER RULE 7026(f)

19                    Defendant.
20

21          Plaintiff-Creditor Hugh Casiano (“Mr. Casiano”) and Defendant-

22 Debtor Candace Martinez (“Ms. Martinez”) hereby submit their Joint

23 Proposed Scheduling Plan Under Fed. R. Bank. P. 7026(f). Counsel for the

24 parties met and conferred on June 29, 2020 as required by Bankruptcy Rule

25                                         -1-
                    Joint Proposed Scheduling Plan Under Rule 7026(f)
26                       Bankruptcy Case No. 2:20-bk-01582-DPC
                             Adv. Case No. 2:20-ap-00105-DPC
27 Case 2:20-ap-00105-DPC Doc 16 Filed 07/10/20 Entered 07/10/20 13:22:28   Desc
                              Main Document   Page 1 of 5
 1 7026(f).

 2         1.0   Subject-Matter Jurisdiction: This Court has jurisdiction of this

 3 matter under 28 U.S.C. § 157 and 11 U.S.C. § 523. The claims for relief

 4 alleged in this complaint rise under Title 11 of the United States Code and

 5 are related to a case pending in the United States Bankruptcy Court for the
     District of Arizona (the “Bankruptcy Court”). The pending bankruptcy case
 6
     to which the claims for relief alleged in this Complaint are related to is In re
 7
     Anthony R. Martinez and Candace M. Martinez, Bk Case No. 2:20-bk-01582-
 8
     MCW (the “Martinez Case”). The determination of dischargeability is a core
 9
     proceeding under 28 U.S.C. § 157(b).
10
           2.0   Discovery Cut-off Date: The parties met and conferred as
11 required by Bankruptcy Rule 7026(f) on June 29, 2020. The parties propose

12 a 180-day discovery period. Because the 180th day is December 26, a

13 Saturday, the parties agree that the cut-off date for all discovery shall be

14 Monday, December 28, 2020.

15         3.0   Deadline for Amending the Pleadings and Adding Parties: The

16 deadline for filing motions to amend the pleadings or to add parties is 90

17 days before the close of discovery. Because the 90 th day is September 27,
     a Sunday, the parties agree that the deadline is Friday, September 25, 2020.
18
           4.0   Last Date to Disclose Experts: The parties agree that initial expert
19
     disclosures shall be made no later than 60 days before the discovery cut-
20
     off date. Thus, the last day to disclose experts is October 23, 2020.
21
           5.0   Deadline for Rebuttal-Expert Disclosures: The rebuttal-expert
22
     disclosures shall be made no later than 30 days after initial disclosure of
23 experts. Because the 30th day is November 22, a Sunday, rebuttal-expert

24 disclosures are due by November 23, 2020.

25                                       -2-
                            Joint Proposed Scheduling Plan
26                      Bankruptcy Case No. 2:20-bk-01582-DPC
                          Adv. Case No. 2:20-ap-00105-DPC
27 Case 2:20-ap-00105-DPC Doc 16 Filed 07/10/20 Entered 07/10/20 13:22:28       Desc
                              Main Document     Page 2 of 5
 1         6.0   Dispositive Motions: The deadline for filing dispositive motions is

 2 30 days after the discovery cut-off date. Accordingly, the deadline is

 3 January 27, 2021.
        7.0 Deadline for Joint Pretrial Order: The deadline for the joint
 4
     pretrial order is 30 days after the dispositive motion deadline. If dispositive
 5
     motions are filed, the deadline for filing the joint pretrial order will be
 6
     suspended until 30 days after the decision on the dispositive motions or
 7
     further court order. If no dispositive motions are filed, the deadline is Friday,
 8
     February 26, 2021.
 9
           8.0   Counsel for the parties certify that they are in agreement that
10 evidence may be presented in electronic format to jurors for the purposes of

11 jury deliberations. The parties agree to disclose and exchange all non-privileged

12 and relevant information, whether existing in hard copies or as electronically-

13 stored information (“ESI”). The parties stipulate and agree that all discoverable

14 documents will be produced on portable media in Portable Document Format

15 (“PDF”) with optical text recognition (electronically-searchable text). The parties

16 further agree that the “parent-child relationship” between documents will be
     preserved when documents         are produced (e.g.,      e-mails   and     their
17
     attachments will be produced together with consecutive Bates numbers).
18
           At this time, the parties agree that it is not necessary to produce the
19
     metadata for electronic documents; however, the parties reserve their respective
20
     rights to request such information should any party deem it necessary. This
21
     agreement only determines the format in which the parties produce documents;
22 it does not affect any other right of any party.

23         9.0   Counsel for the parties agree with and propose the following
24 discovery plan:

25                                       -3-
                            Joint Proposed Scheduling Plan
26                      Bankruptcy Case No. 2:20-bk-01582-DPC
                          Adv. Case No. 2:20-ap-00105-DPC
27 Case 2:20-ap-00105-DPC Doc 16 Filed 07/10/20 Entered 07/10/20 13:22:28        Desc
                               Main Document     Page 3 of 5
 1        a) The parties have agreed to exchange initial disclosures by

 2           Monday, July 13, 2020.

 3        b) The parties have generally discussed discovery and will continue
             to discuss the scope of expected discovery.
 4
          c) The parties currently are unaware of any issues about disclosure,
 5
             discovery, or preservation of electronically stored information.
 6
          d) The parties agree to follow the procedures concerning inadvertent
 7
             production of documents, materials, or information that is
 8
             privileged or otherwise protected from discovery as set forth in Fed.
 9
             R. Civ. P. 26(b)(5)(B), incorporated by Bankruptcy Rule 7026.
10        e) The parties agree that no changes should be made in the
11           limitations on discovery imposed under these rules or by local rule.
12

13        Dated: July 10, 2020.        Respectfully submitted,
14

15 /s/ Marc J. Randazza___________           /s/ Richard Crenshaw
                                             David L. Brown
16 Marc J. Randazza
   AZ Bar No. 27861                          AZ Bar No. 021691
17 RANDAZZA LEGAL GROUP, PLLC                Richard Crenshaw
   2764 Lake Sahara Drive, Suite 109         AZ Bar No. 006844
18 Las Vegas, NV 89117                       Matthew G. Simunds
                                             AZ Bar No. 023464
19 Email: ecf@randazza.com
                                             BROWN & ASSOCIATES, PLLC
   Attorney for Plaintiff,                   2450 S. Gilbert Road, Suite 200
20 Hugh Casiano
                                             Chandler, AZ 85286
21                                           dbrown@brown-associates.net
22                                           Attorneys for Defendant,
23                                           Candace Martinez

24

25                                       -4-
                            Joint Proposed Scheduling Plan
26                      Bankruptcy Case No. 2:20-bk-01582-DPC
                          Adv. Case No. 2:20-ap-00105-DPC
27 Case 2:20-ap-00105-DPC Doc 16 Filed 07/10/20 Entered 07/10/20 13:22:28       Desc
                             Main Document      Page 4 of 5
 1                               CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on July 10, 2020, I electronically filed the foregoing

 3 document with the Clerk of the Court using CM/ECF. I further certify that a true

 4 and correct copy of the foregoing document is being served via transmission of
     Notices of Electronic Filing generated by CM/ECF.
 5

 6                                        Respectfully Submitted,

 7                                        /s/ Marc J. Randazza
                                          Marc J. Randazza
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25                                       -5-
                            Joint Proposed Scheduling Plan
26                      Bankruptcy Case No. 2:20-bk-01582-DPC
                          Adv. Case No. 2:20-ap-00105-DPC
27 Case 2:20-ap-00105-DPC Doc 16 Filed 07/10/20 Entered 07/10/20 13:22:28         Desc
                               Main Document     Page 5 of 5
